Citation Nr: 1037990	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  10-34 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for glioblastoma 
multiforme.

2.  Entitlement to service connection for seizure disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from February 1987 to April 
1991, with service in the Persian Gulf during the Persian Gulf 
War.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2009 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in December 2009, a statement of the 
case was issued in July 2010, and a substantive appeal was 
received in August 2010.  The Veteran had requested a Board 
hearing but withdrew that request in September 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran glioblastoma multiforme is related to service.  

2.  The Veteran's seizure disorder was caused by his service-
connected glioblastoma multiforme.


CONCLUSION OF LAW

1.  The criteria for service connection for glioblastoma 
multiforme are met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).

2.  The criteria for service connection for seizure disorder as 
secondary to glioblastoma multiforme are met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  As the claims have been 
granted, no further notification or assistance is necessary, and 
deciding the appeal is not prejudicial to the Veteran.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  In order 
to prevail on the issue of service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection may be granted, on a secondary basis, for a 
disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a non-service connected 
disease or injury that is proximately due to or the result of a 
service connected disease or injury, and not due to the natural 
progress of the nonservice connected disease, will be service 
connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the 
latter instance, the non-service connected disease or injury is 
said to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  

The Veteran claims service connection for glioblastoma 
multiforme, arguing that it was caused by exposures to fumes from 
oil field fires during the Persian Gulf War, or from radiation 
exposure during that time, or from nerve gas exposure during that 
time.  

He was diagnosed with glioblastoma multiforme in December 2008, 
after having neurological symptoms for about a month.  This was 
operated on in December 2008, and since then, he has had seizures 
which started in January 2009 and have been acceptably attributed 
to his glioblastoma multiforme.  Thus, if service connection for 
glioblastoma multiforme is established, then so is secondary 
service connection for seizure disorder.

A January 2009 private medical record shows that he had no risk 
factors for glioblastoma multiforme other than possible toxic 
exposures during the Gulf War, when he had been exposed to toxic 
fumes associated with burning oil fields.  Other records specify 
that the Burgan Oil Fields were involved.  His radiologist, K. W. 
Anderson, M.D., wrote in December 2009 that the Veteran had been 
stationed near the Khamisiyah demolition pit, where it had been 
reported that nerve gas had been demolished.  Dr. Anderson stated 
that that and the exposure to oil fire plumes may be causative 
factors in the development of malignant brain tumors.  It was 
well known that farmers and petrochemical workers had higher 
incidences of primary brain tumors, presumably being exposed to 
neurotoxic pesticides and other organic chemicals respectively.  
In his opinion, the Veteran, having been exposed to those agents 
during his service, may have developed a glioblastoma multiforme 
from those exposures.  

An April 2009 letter from the Veteran indicates that his 
occupation in the Marine Corps had been as a Tank Crewman.  The 
rounds they fired in the Persian Gulf during that time to kill 
enemy tanks had depleted uranium in them.  

There is of record an abstract of a study of neurological 
mortality among U.S. Veterans of the Persian Gulf War, indicating 
that Gulf War Veterans potentially exposed to nerve agents at 
Khamisiyah, Iraq, and to oil well fire smoke, had an increased 
risk of mortality due to brain cancer.  It notes that nerve 
agents may have been released when U.S. forces detonated a 
weapons cache at Khamisiyah, Iraq during March 1991, and that 
troops may have been exposed to those agents.  

The Veteran's Marine Commander wrote in November 2009 that the 
Veteran had been exposed to very thick smoke from the Iraqi army 
igniting Kuwait's numerous oil platforms on leaving Kuwait.  

P. W. Schlegel, M.D. indicated in October 2009 that the Veteran 
had been exposed to vapor hazard during his duty in the Gulf War, 
including nitrogen mustard gas and multiple chemical and 
electromagnetic radiation hazards.  It was known that Gulf War 
combatants had increased risks of brain cancer, and the Veteran's 
glioblastoma multiforme is not common until age 50, whereas the 
Veteran had been diagnosed with it in his early 40's.  

The Veteran's Gunnery Sergeant indicated in June 2010 that the 
Veteran had been continuously exposed to burning oil wells and 
depleted uranium ammunition residue in late February 1991.  

There was a VA examination in July 2010.  The examiner stated 
that a review of glioblastoma multiforme was done.  In general, 
its cause was unknown.  Risk factors included ionizing radiation.  
The issue of whether petroleum workers were at risk remained 
unresolved.  The studies on the oil workers showed no associated 
risks of oil exposure, smoke, or fumes as a risk factor for 
glioblastoma multiforme.  The examiner concluded that it was less 
likely than not, at this time, that there is enough evidence to 
provide causality of oil smoke in the Gulf to the Veteran's 
glioblastoma multiforme.  

The Veteran's private physician in January 2009 indicated that 
toxic fumes associated with burning oil fields during the Gulf 
War had been a risk factor, and that there were no others.  The 
Veteran's private radiologist indicated in December 2009 that 
petrochemical workers had higher incidences of primary brain 
tumors, and that the Veteran's having been exposed to nerve gas 
and oil fire plumes may have been causative factors for the 
Veteran's malignant brain tumor. 

Also, the abstract of the study showing an increased risk of 
mortality due to brain cancer is probative.  Furthermore, the 
Veteran developed his glioblastoma multiforme in his early 40's, 
and it is not common until the age of 50.  

As for the July 2010 VA medical opinion, the fact that the issue 
of whether petroleum workers were at risk for brain cancer was 
unresolved is not dispositive.  Definitive causation need not be 
established to warrant service connection.  38 U.S.C.A. § 5107 
(West 2002).  There are reports of record suggesting that 
radiation exposure, nerve gas exposure, and oil smoke exposure 
caused the Veteran to develop brain cancer.  It also appears that 
no other risk factors glioblastoma multiforme have been 
identified for the Veteran; in addition, it appears that the 
onset of the disability was a number of years before the usual 
time of onset.  Although not determinative by itself, the Board 
also notes the Dr. Schlegel is apparently specializing in medical 
oncology whereas the July 2010 VA examiner was identified only as 
a staff physician.  It therefore appears that Dr. Schlegel may be 
more experienced and knowledgeable with regard to questions of 
brain cancer causation.  

The Board acknowledges that it may be that the medical community 
has not definitely found a link between glioblastoma multiforme 
and the type of toxic exposure experienced by the Veteran during 
the Persian Gulf War.  However, the Board must conclude that the 
positive evidence is at least in a state of equipoise with the 
negative evidence on this question.  Therefore, reasonable doubt 
is resolved in the Veteran's favor.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1991).  

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 (VCAA) 
and implementing regulations in this case since there is no 
detriment to the veteran as a result of any VCAA deficiency in 
view of the fact that the full benefit sought by the veteran is 
being granted by this decision of the Board.  See generally 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  By letter dated in June 2009, the 
Veteran was furnished notice of the manner of assigning a 
disability evaluation and an effective date.  He will have the 
opportunity to initiate an appeal from these "downstream" 
issues if he disagrees with the determinations which will be made 
by the RO in giving effect to the Board's grant of service 
connection.




ORDER

Service connection for glioblastoma multiforme is warranted.  
Service connection for seizure disorder as secondary to service-
connected glioblastoma multiforme is warranted.  The appeal is 
granted as to both issues.   



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


